By the Court. Daly, J.
The declaration of the defendant, that the bill would be paid, precludes him from setting up that the acceptance was a forgery, the plaintiff having, upon that assurance, given a valuable consideration for the bill. There is no pretence of mistake. He was directly asked if the signature was his, and he had the bill in his hand, and examined it by the light of the corner store. It is urged that he did not declare that the bill would be paid, but simply admitted that he owed Mr. Browne money, and that that money would be paid out of the first he received. He said that “he owed Mr. Browne money, and that he would pay it out of the first money he received.” If this was the only testimony in the case, there might be some pretence for setting up, that by “ it ” he referred to the money and not to the bill. But when the witness was examined on the direct, he expressly swore that the defendant said that the bill would be paid. His remark, “ we will say nothing about that,” when asked if the bill was in his handwriting, cannot be regarded as qualifying the faith and credit he gave to the bill by declaring that it would be paid. The case is a very plain one, upon well settled principles, and the order made at the special term must be affirmed with costs.